*1323ORDER
KEVIN THOMAS DUFFY, District Judge.
WHEREAS this Court, in a Memorandum and Order, dated May 4, 1981, 513 F.Supp. 910, as adhered to in a Memorandum and Order, dated July 21, 1981, 518 F.Supp. 1116, granted defendant Hudson Cement Corporation’s (“defendant”) motion under Rule 56 of the Federal Rules of Civil Procedure for an order of summary judgment on the ground that plaintiff Consolidated Rail Corporation’s (“plaintiff”) complaint herein is barred by the provisions of a certain release, dated April 23, 1979, running from plaintiff to defendant, and
WHEREAS, pursuant to the aforesaid Memorandum and Order, judgment was entered on July 31, 1981 dismissing plaintiff’s complaint herein, and
WHEREAS, plaintiff is appealing the aforesaid judgment to the United States Court of Appeals to the Second Circuit and, upon the execution of this order, will withdraw said appeal, and
WHEREAS, the aforesaid Memorandum and Order, although unreviewed, might without this order, still be of precedential significance,
NOW, THEREFORE, it is hereby ordered that the aforesaid Memorandum and Order of this Court granting defendant’s motion for summary judgment shall be, and it hereby is, withdrawn to the extent that said Memorandum and Order shall have no precedential value but, the appeal having been withdrawn as aforesaid, the judgment herein entered on said Memorandum and Order shall remain in full force and effect.